Case 1:20-cv-01344-AJT-IDD Document 185 Filed 04/16/21 Page 1 of 9 PageID# 2312




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

  DAVID P. DONOVAN,

                 Plaintiff,                            Civil Action No. 1:20-cv-1344

  v.

  BETH A. WILKINSON,

                 Defendant.



         DEFENDANT BETH WILKINSON’S MEMORANDUM IN RESPONSE TO
       INTERVENOR PRO-FOOTBALL, INC.’S MOTION TO STAY AND HALT THE
               ENTRY OF DOCUMENTS ON THE PUBLIC DOCKET

         Defendant Beth Wilkinson does not object to a brief stay of the posting of all redacted

 documents to allow Intervenor Pro-Football, Inc. (the “Team”) to object to recent redaction rulings

 by Judge Davis. She is nonetheless compelled to file this response, for three reasons.

         First, due to the Team’s litigious approach, the redaction process has already taken far

 longer than it should have. We are now in month five of litigating redactions, in a case that lasted

 all of fourteen days on the merits—from November 9 to November 23, 2020. See Dkt. Nos. 1, 63.

 Ms. Wilkinson did not ask to be sued, and Plaintiff voluntarily dismissed his case rather than

 exposing it to legitimate scrutiny at a preliminary injunction hearing. See id. The Court should

 deal with the Team’s forthcoming objections with dispatch, and any stay should be lifted

 immediately upon their resolution, without further opportunity for delay. It is inappropriate to use

 the process of litigating redactions to materially forestall public filings for months on end.

         Second, Ms. Wilkinson has been more than accommodating of the Team’s concerns. She

 did not oppose the Team’s intervention, and did not object to the Team’s redaction requests, even

 when the Team’s attorneys launched baseless and false attacks on her in pleadings and at hearings.



                                                   1
Case 1:20-cv-01344-AJT-IDD Document 185 Filed 04/16/21 Page 2 of 9 PageID# 2313




 Judge Davis found those attacks to be irrelevant and ineffective, and told the Team’s attorneys that

 they should thank Ms. Wilkinson’s lawyers. Instead, after Judge Davis reviewed an updated set

 of jointly-proposed redactions and issued detailed, line-by-line instructions on further material to

 be unredacted—including some of the Team’s attacks on Ms. Wilkinson—the Team sought to

 apply an entirely different standard to challenge other unredactions ordered by Judge Davis. That

 is when Ms. Wilkinson was finally compelled to join issue with the Team. Judge Davis agreed

 with Ms. Wilkinson and found no merit to the Team’s requests for one-sided redactions that would

 have prevented her from publicly rebutting the attacks on her and would have concealed even non-

 identifying references to a key individual and his attorneys who have engineered and supported

 Plaintiff’s lawsuit.

         Third, as explained in greater detail below, the Team’s assessment of the stay factors is not

 well taken. Ms. Wilkinson agrees that a stay will preserve the status quo pending resolution of the

 forthcoming objections, and for that reason does not oppose it. But none of the other factors

 support a stay. The Team is not likely to prevail on the merits of its objections. Judge Davis

 properly decided the redaction issues and did not come close to committing the clear error that the

 Team must show on appeal. The Team’s claims of irreparable harm depend on the strength of its

 appeal, which is exceedingly weak. Ms. Wilkinson continues to be harmed by protracted litigation

 over redactions. And the public interest does not support a stay here.

         I.      Background

         Judge Trenga referred redaction issues to Judge Davis, who issued the first order governing

 redactions on November 25, 2020, after holding a hearing. Dkt. No. 68. The Team subsequently

 intervened, Dkt. No. 84, moved for reconsideration, and submitted a broader set of proposed

 redactions. Dkt. No. 94. Judge Davis provided further guidance at a hearing on January 8, 2021




                                                  2
Case 1:20-cv-01344-AJT-IDD Document 185 Filed 04/16/21 Page 3 of 9 PageID# 2314




 and ordered the parties to submit a new set of proposed redactions. Dkt. No. 147. After the parties

 did so, Judge Davis issued further instructions calling for more material to be unredacted, this time

 line-by-line and document-by-document, after reviewing more than 150 pages of filings. He then

 ordered the parties to upload “properly redacted versions” of various documents. Dkt. No. 165.

 The Team again chose to challenge his rulings, alleging inconsistencies between his latest

 instructions and his earlier orders. Dkt. No. 169. Judge Davis denied nearly all the Team’s

 reconsideration requests, granting only those few where Ms. Wilkinson did not challenge the

 Team’s request. Dkt. No. 173. A week later, Judge Davis entered orders directing the Team and

 Ms. Wilkinson to file their rehearing memoranda on the public record, subject to the same

 redaction rulings. Dkt. Nos. 174 & 175. The Team has now moved to stay the filing of any

 redacted documents on the public docket as required by various redaction orders (Dkt. Nos. 165,

 173, 174 & 175) while it pursues objections to Judge Trenga.

        The Team’s recitation of background, Dkt. No. 177 at 2-4, is misleading in several respects.

 While Ms. Wilkinson did not object to the Team’s initial redactions proposal, she never agreed

 with the Team’s “legal arguments in support of sealing.” Id. at 2. Many of those arguments were

 baseless attacks on her, which her counsel debunked at a sealed hearing, and which Judge Davis

 found to be ineffective and irrelevant to the redaction issues. Rather—in a case that was over,

 and where the Team sought broad redactions as to all parties—Ms. Wilkinson chose not to object

 the Team’s proposal even though she forthrightly acknowledged that much of it went beyond what

 Judge Davis had ordered. Then, after Judge Davis rejected the Team’s proposal, reviewed a new

 set of jointly-proposed redactions, and issued line-by-line instructions on what else to unredact,

 Ms. Wilkinson refused to go along with a self-serving reconsideration request by the Team. Ms.

 Wilkinson never changed her position on redactions, cf. Dkt. No. 177 at 4, but simply argued that




                                                  3
Case 1:20-cv-01344-AJT-IDD Document 185 Filed 04/16/21 Page 4 of 9 PageID# 2315




 whatever standard Judge Davis applied had to apply equally to statements about her and about

 others, and explained why the Team’s claims of privilege and work product were baseless as

 applied to the passages in question. Dkt. 172. Judge Davis agreed. Dkt. 173.

        II.     Discussion

        The Court considers four factors when presented with a motion for a stay pending appeal

 of a Magistrate Judge’s order: (1) whether the applicant has made a strong showing of likelihood

 of success on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)

 whether a stay will substantially injure other parties interested in the proceeding; and (4) whether

 a stay is in the public interest. GTSI Corp. v. Wildflower Int’l, Inc., No. 1:09CV123 (JCC), 2009

 WL 3245396, at *1 (E.D. Va. Sept. 29, 2009). Most of these factors argue against a stay here.

 And none of them support a prolonged stay for a prolonged objection process before Judge Trenga.

        A.      Likelihood of Success on the Merits

        The Team’s memorandum ignores two critical factors that speak to the low likelihood of

 success: the applicable standard of review, and Judge Davis’s ruling to be reviewed. Both make

 clear that the Team faces a steep uphill climb.

        Because the redaction orders were “not dispositive of a party’s claim or defense,” Judge

 Trenga will apply a deferential standard of review to Judge Davis’s rulings. Fed. R. Civ. P. 72(a).

 The Team must show that the redaction rulings were “clearly erroneous” or “contrary to law” in

 order to prevail. Id.; Digital-Vending Servs. Int’l, LLC v. Univ. of Phoenix Inc., No. 2:09CV555,

 2010 WL 11450510, at *3 (E.D. Va. Apr. 22, 2010). This standard of review “plainly presents a

 high legal hurdle.” Id. As this Court has recognized, “altering a magistrate’s non-dispositive

 orders” is “extremely difficult to justify.” Tafas v. Dudas, 530 F. Supp. 2d 786, 792 (E.D. Va.




                                                   4
Case 1:20-cv-01344-AJT-IDD Document 185 Filed 04/16/21 Page 5 of 9 PageID# 2316




 2008) (quoting 12 Charles A. Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and

 Procedure § 3069 (2d ed. 1997)).

        The Team does not point to any clear error in Judge Davis’s rulings. Instead, it merely

 repeats its already-rejected assertions, claiming that “a small number of terms and phrases” that

 the Court has ruled cannot be redacted “fall within the same general categories” as material that

 can properly be sealed, such as information protected by the privilege or the work-product doctrine.

 Dkt. No. 177 at 6. Judge Davis and Ms. Wilkinson have already pointed out the errors in the

 Team’s reasoning. For the attorney-client privilege to apply, a “communication must be for the

 purpose of seeking legal advice.”       In re Zetia (Ezetimibe) Antitrust Litig., E.D. Va. No.

 2:18MD2836, 2019 WL 6122012, at *2 (E.D. Va. July 16, 2019). As Judge Davis properly

 recognized, “general descriptions of a third party’s waiver decision and communications about

 that decision are not protected by attorney-client privilege and are therefore not redactable.” Dkt.

 No. 173 at 1-2. And Ms. Wilkinson’s mental impressions are not redactable where, as here, “they

 are impressions and opinions formed by the Defendant for the purpose of defending herself in the

 current litigation.” Id. at 2. The motion does not, and the Team cannot, show that Judge Davis’s

 rulings were clearly erroneous or contrary to law.

        B.      Irreparable Harm

        The second factor, whether the Team will suffer irreparable harm in the absence of a stay,

 “turns largely on whether” the Team is entitled to the additional redactions it seeks. See Digital-

 Vending Servs. Int’l, 2010 WL 11450510, at *4. For material that would properly be made

 available on the public docket under Judge Davis’s orders, the denial of a stay would cause “no

 potential for harm, let alone irreparable harm,” since the Team is not entitled to keep that material

 under seal. Id. The only way the Team would potentially be harmed is if Judge Davis’s orders




                                                  5
Case 1:20-cv-01344-AJT-IDD Document 185 Filed 04/16/21 Page 6 of 9 PageID# 2317




 erroneously required material to be publicly released that must be redacted for legally-cognizable

 reasons. That is not the case for any of the passages in question in the Team’s unsuccessful motion

 for reconsideration.

        Moreover, the Team will not face any surprise filing of unredacted documents on the public

 docket in the absence of a stay. Immediately after Judge Davis issued his April 6 order, counsel

 for the Team and the parties agreed that neither side would file redacted documents publicly

 without giving the other participants a chance to ensure that the redactions accord with Judge

 Davis’s instructions. The only harm the Team would suffer as a result of a denial of stay is material

 entering the public record that Judge Davis has unambiguously ordered to be unsealed. While Ms.

 Wilkinson recognized the Team’s desire to maintain the status quo pending the resolution of its

 objections, that does not support an extended stay or protracted litigation on the objections.

 Instead, any stay should be limited to the bare minimum required to brief and resolve the Team’s

 objections, considering the standard of review and the Team’s low likelihood of success.

        C.      Harm to Other Parties

        The Team’s motion ignores that Ms. Wilkinson has an interest in this case coming to a

 definite conclusion. No one, particularly an attorney with a public reputation, wants to be a

 defendant in a case in federal court. That is true even where, as here, Plaintiff voluntarily dismissed

 his case. The Team’s assertion that granting a stay will not “prejudice resolution [of] the case”

 makes little sense. Dkt. No. 177 at 9. As the Team recognized, the case itself is over, and the

 parties have already “engaged in a months-long review process” after the dismissal on November

 23, 2020. Id. Since then, the proceedings have been about what should be unsealed and put on

 the public record. Instead of materially advancing the redactions issues, many of the Team’s

 filings and oral arguments have littered the docket with invectives that had to subsequently be




                                                   6
Case 1:20-cv-01344-AJT-IDD Document 185 Filed 04/16/21 Page 7 of 9 PageID# 2318




 reviewed for potential redactions. And the documents that are the subject of two of the Orders that

 the Team seeks to stay—Dkt. Nos. 174 and 175—are memoranda prompted by the Team’s request

 for Judge Davis to yet again reconsider his rulings. Looking forward, after the Team files its

 objections to Judge Trenga (presumably under seal), and Ms. Wilkinson responds (presumably

 under seal), the Team will seek additional delays so that it can litigate the proper redactions about

 those filings. And so on, ad infinitum. Having been dragged into this matter as a defendant—a

 status that she held only for two weeks—Ms. Wilkinson has a strong interest in finality and in the

 conclusion of these proceedings.

        D.      Public Interest

        The public interest lies in making the filings in this case available with such redactions as

 are necessary to protect legitimate and legally-cognizable confidences. “It is well settled that the

 public and press have a qualified right of access to judicial documents and records filed in civil

 and criminal proceedings.” Doe v. Public Citizen, 749 F.3d 246, 265 (4th Cir. 2014) “[T]he

 operation of the court system is a matter of ‘utmost public concern.” Va. Dep't of State Police v.

 Wash. Post, 386 F.3d 567, 574-75 (4th Cir. 2004) (quoting Landmark Commc’ns, Inc. v. Virginia,

 435 U.S. 829, 839 (1978)). Ms. Wilkinson does not dispute that the presumption of access may

 be rebutted “if countervailing interests heavily outweigh the public interests in access” in specific

 circumstances. Id. But Judge Davis issues careful and well-reasoned rulings on redactions, and

 Ms. Wilkinson does not object to any of them—even when they go to passages attacking her—so

 long as the rules are applied fairly and equally to all. And to the extent Judge Trenga does consider

 modifying any of Judge Davis’s redactions orders, it is unlikely that the modifications would redact

 more content as the Team is hoping. The public interest is therefore not served by a stay.




                                                  7
Case 1:20-cv-01344-AJT-IDD Document 185 Filed 04/16/21 Page 8 of 9 PageID# 2319




        III.    Conclusion

        Ms. Wilkinson does not object to a brief stay but asks the Court to deal with the Team’s

 objections with dispatch and to bring this protracted redaction process to an end.




 Dated: April 16, 2021                        Respectfully submitted,

                                              Beth Wilkinson


                                              By: /s/ Thomas G. Connolly
                                              Thomas G. Connolly (VA Bar No. 29164)
                                              Thomas B. Mason (pro hac vice)
                                              Jared Paul Marx (VA Bar No. 91213)
                                              HARRIS, WILTSHIRE & GRANNIS, LLP
                                              1919 M Street NW, 8th Floor
                                              Telephone: (202) 730-1300
                                              Fax: (202) 730-1301
                                              tconnolly@hwglaw.com
                                              tmason@hwglaw.com
                                              jmarx@hwglaw.com

                                              Counsel for Defendant




                                                  8
Case 1:20-cv-01344-AJT-IDD Document 185 Filed 04/16/21 Page 9 of 9 PageID# 2320




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date, I caused a true copy of this document to be served via

 ECF on all parties.




 Dated: April 16, 2021                        /s/ Thomas G. Connolly
                                              Thomas G. Connolly
